536 Pa. 204 (1994)
638 A.2d 965
COMMONWEALTH of Pennsylvania, Appellee,
v.
Eric J. GRIER, Appellant.
Supreme Court of Pennsylvania.
Argued April 7, 1992.
Decided March 11, 1994.
*205 Jack L. Gruenstein, Philadelphia, for appellant.
Ronald Eisenberg, Deputy Dist. Atty., Catherine Marshall, Chief, Appeals Division, Kathy L. Echternach, Robert A. Graci, Chief Deputy Atty. Gen., for appellee.
Before NIX, C.J., and FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

OPINION OF THE COURT
CAPPY, Justice.[1]
The Appellant, Eric J. Grier, was convicted by a jury of murder of the first degree in the beating death of Edward Heileman and was sentenced to death. He was also convicted of conspiracy,[2] robbery,[3] and burglary,[4] and was sentenced to prison for an aggregate, consecutive term of twenty-five to fifty years.[5] We reverse the first degree murder conviction and remand for a new trial.
The facts and issues presented in this case are identical to those addressed in our decision in Commonwealth v. Huffman, 536 Pa. 196, 638 A.2d 961 (1994). Accordingly, for the reasons stated in Huffman, we reverse Appellant's conviction of first degree murder, and order the case remanded for a new trial.[6]
*206 LARSEN, J., did not participate in the consideration or decision of this case.
McDERMOTT, J., did not participate in the decision of this case.
PAPADAKOS, J., files a dissenting opinion.
PAPADAKOS, Justice, dissenting.
I dissent for the same reasons expressed in my Dissenting Opinion in Commonwealth v. Huffman, 536 Pa. 196, 638 A.2d 961 (1994).
NOTES
[1]  This opinion was reassigned to this author.
[2]  18 Pa.C.S. § 903.
[3]  18 Pa.C.S. § 3701.
[4]  18 Pa.C.S. § 3502.
[5]  Grier was tried jointly with Andrew Eric Huffman which decision is filed as a companion case.
[6]  We note that Pa.R.A.P. 702(b) vests jurisdiction in the Supreme Court over "appeals relating to sentences for lesser offenses imposed on a defendant as a result of the same criminal episode or transaction and tried with the capital offense." Appellant asserts no arguments challenging his convictions of robbery, burglary, and criminal conspiracy. Accordingly, our reversal and order remanding for a new trial is limited to the first degree murder conviction and does not affect Appellant's convictions of robbery, burglary, and criminal conspiracy. We note that we are reviewing only the conviction of first degree murder. Accordingly, our reversal and order remanding for a new trial is limited to the first degree murder conviction and does not affect the convictions of robbery, burglary, and criminal conspiracy.